Third District Court of Appeal
                                State of Florida

                          Opinion filed February 20, 2019.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                 No. 3D18-2621
                           Lower Tribunal No. 16-20205
                               ________________


                                Jerartis D. Icon,
                                     Appellant,

                                            vs.

                             The State of Florida,
                                     Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Milton Hirsch, Judge.

      Jerartis D. Icon, in proper person.

      Ashley Moody, Attorney General, for appellee.


Before EMAS, C.J., and LOGUE and SCALES, JJ.

      PER CURIAM.
      Jerartis D. Icon appeals the trial court’s order summarily denying his motion

for additional credit time served, filed pursuant to Florida Rule of Criminal

Procedure 3.801. Even if (as Icon asserts) the three-year prison sentence imposed

in the instant case was ordered to run concurrently with a prison sentence previously

and separately imposed in the circuit court for Palm Beach County,1 this would not

entitle him to receive any additional credit for county jail time served in the instant

case. Icon was awarded a total of 577 days of jail credit, and has failed to allege or

establish an entitlement to any additional jail credit. See, e.g., Brito v. State, 194
So. 3d 522 (Fla. 3d DCA 2016); James v. State, 721 So. 2d 1265 (Fla. 3d DCA

1998); Keene v. State, 500 So. 2d 592 (Fla. 2d DCA 1986).

      Affirmed.




1
  The record on appeal, including the judgment, sentence and sentencing guideline
scoresheet, fails to reflect that the sentence imposed in the instant case was to run
concurrently with any other sentence. Further, Icon failed to provide a transcript of
the plea and sentencing hearing in this case.

                                          2